IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   April 3, 2009
                                No. 08-50536
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

NICOLAS MATURINO-RENTERIA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 4:08-CR-6-ALL


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Nicolas Maturino-Renteria appeals his conviction for aiding and abetting
the possession with intent to distribute marijuana in violation of 21 U.S.C. § 841
and 18 U.S.C. § 2. Maturino-Renteria argues that the district court erred in
ruling that the Government had not violated the rules of discovery. Maturino-
Renteria argued in his motions for a mistrial and for a new trial that the
Government violated F ED. R. C RIM. P. 16(a)(1)(A) by failing to disclose his oral



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-50536

statement to an investigating officer that his address book contained the phone
number for “Jaime,” the source of the drugs found in his trailer. The district
court denied those motions.
      We review “alleged errors in the administration of discovery rules under
an abuse of discretion standard and will not reverse on that basis unless a
defendant establishes prejudice to his substantial rights.” United States v.
Holmes, 406 F.3d 337, 357 (5th Cir. 2005). We also review denials of motions for
mistrial and for a new trial for an abuse of discretion. United States v. Dupre,
117 F.3d 810, 823 (5th Cir. 1997); United States v. Dula, 989 F.2d 772, 778 (5th
Cir. 1993).
      We need not decide whether there was a discovery violation by the
Government because the district court did not abuse its discretion in its
administration of the discovery rules or in its denials of Maturino-Renteria’s
motions for a mistrial and for a new trial. If a party fails to comply with a
discovery rule, the district “court may: (A) order that party to permit the
discovery or inspection; specify its time, place, and manner; and prescribe other
just terms and conditions; (B) grant a continuance; (C) prohibit that party from
introducing the undisclosed evidence; or (D) enter any other order that is just
under the circumstances.”      F ED. R. C RIM. P. 16(d)(2).    When considering a
discovery violation, the district court “should impose the least severe sanction
that will accomplish the desired result.” United States v. Bentley, 875 F.2d 1114,
1118 (5th Cir. 1989).
      In this case, although the district court did not officially continue the trial,
which is one of the options provided for by Rule 16(d)(2) to remedy a discovery
violation, the district court did allow Maturino-Renteria an opportunity during
the trial to contact Jaime. Defense counsel called Jaime that evening, and Jaime
informed defense counsel that he had no knowledge of or involvement in the
offense and that he could not come and testify at trial the next day because of a
work conflict.

                                          2
                                  No. 08-50536

      The next morning, when the trial resumed, defense counsel did not ask
that a subpoena be issued for Jaime or ask for a continuance so that Jaime could
appear and testify at trial. Accordingly, given that Marturino-Renteria was
given an opportunity to contact Jaime and that he did not thereafter alert the
district court to a need for a continuance or for a subpoena for Jaime, he has not
“demonstrated that his substantial rights were prejudiced by any surprise
resulting from the discovery violation.” United States v. Cuellar, 478 F.3d 282,
294 (5th Cir. 2007) (en banc) (citations omitted), rev’d on other grounds, 128 S.
Ct. 1994 (2008). For those same reasons, he also has not shown that the district
court abused its discretion in connection with its denials of his motions for a
mistrial or a new trial. Holmes, 406 F.3d at 357; Dupre, 117 F.3d at 823; Dula,
989 F.2d at 778. The district court’s judgment is AFFIRMED.




                                        3